Citation Nr: 0722141	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran had (unverified) service from May 1975 to July 
1981, and verified service from April 1991 to December 2000. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claimed low back disorder, his 
service medical records contain assessments of intermittent 
muscle spasms in the lumbosacral area; recurrent low back 
pain; resolved low back pain; acute lumbar strain, with no 
trauma; mechanical low back pain, acute; and low back pain.  

With respect to the veteran's claimed sinusitis, his service 
medical records contain assessments of sinusitis; rule out 
bronchitis; chronic post nasal drip vs. chronic sinusitis; 
upper respiratory infection vs. initial sinusitis; and 
chronic sinusitis with acute exacerbation.  

The veteran appears to inform VA in February 2004 that he was 
receiving treatment for the claimed disorders.  Corresponding 
treatment records are not in the claims file.  

In a September 2002 statement, he indicates TRICARE treatment 
for his lower back.

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
post-service facilities that currently 
provide, or did provide, post-service 
treatment for the claimed conditions, 
including those he alluded to on his 
February 2004 VA Form 9 and in 
September 2002 (TRICARE).  With any 
needed assistance from the veteran, 
seek all records pertinent to the low 
back and sinuses, which have not been 
previously secured.  If any of these 
facilities have no record of treatment 
of the veteran, please associate 
written confirmation of this fact in 
the claims file.  The veteran himself 
should attempt to obtain these records 
in order to expedite the appeal.  

2.  Arrange for an examination to 
determine the nature, extent and 
etiology of any disorder of the low 
back that may be present.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine (1) whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current disorder 
of the low back is causally related to 
service. 

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Arrange for an examination to 
determine the nature, extent and 
etiology of any sinus disorder that may 
be present.  The claims file must be 
made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine (1) whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current sinus 
disorder is causally related to his 
service.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Then, readjudicate the veteran's 
claims for service connection for a low 
back disorder and sinusitis.  If any 
part of the decision is adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

